STEPHENSON, Justice
(dissenting).
I respectfully dissent further as follows:
All of the cases cited in the majority opinion as supporting the action of the trial court in entering judgment granting the injunction are “status quo cases.” The case pending before us is not a “status quo” case. This trial court disposed of all of the issues pending and left nothing to be determined later. This is not a trespass to try title case, in which one party is restrained from cutting the timber until the issue of title could be determined. This is not a case in which the trial court decided there was a “probable right” and a “probable injury” and entered an order to maintain the status quo until the case could be decided on its merits. These were the merits of this case which the trial court finally determined without giving either party an opportunity to offer evidence.
I would distinguish a case which disposes of all of the issues, from one in which there is an order pendente lite, and require a trial court to hear more than the sworn pleadings and ex parte affidavits before entering a final judgment as was done in this case. In this type of case, a “clear right” to the relief sought must be shown as in a permanent injunction. James v. E. Weinstein & Sons (Tex.Com.App.) 12 S.W.2d 959; Perry v. Stringfellow, 134 Tex. 328, 134 S.W.2d 1031; McMurrey Refining Co. v. State, Tex.Civ.App., 149 S.W.2d 276.